In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00009-CR



            CHRISTIAN SIBLEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 1
                  Gregg County, Texas
               Trial Court No. 2013-2143




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
        Our review of the court reporter’s record in this case indicates that it contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social

security number, tax identification number or similar government-issued personal identification

number.” TEX. R. APP. P. 9.10(a)(1). The reporter’s record contains numerous references to this

sensitive data. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing

with the court, including the contents of any appendices, must not contain sensitive data.” TEX.

R. APP. P. 9.10(b).

        Rule 9.10(f) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because the

reporter’s record contains sensitive data, we order the clerk of this Court or her appointee, in accord

with Rule 9.10(f), to seal the electronically filed reporter’s record in this case.

        IT IS SO ORDERED.

                                                BY THE COURT

Date: July 22, 2015




                                                   2